Case 1:19-cv-00344-TFM-N Document 14 Filed 03/10/21 Page 1 of 1                     PageID #: 155




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


MECHELLE NICHOLSON,                           :
                                              :
       Plaintiff,                             :
                                              :
vs.                                           :      CIVIL ACTION NO. 1:19-cv-344-TFM-N
                                              :
RB2, LLC, d/b/a THE PURPLE COW                :
CONVENIENCE STORE,                            :
                                              :
       Defendant.                             :

                                           JUDGMENT

       In accordance with the Court’s Memorandum Opinion and Order that was entered on July

20, 2020 (Doc. 11) and the subsequent Memorandum Opinion and Order that was entered on

March 9, 2021 (Doc. 13), it is hereby ORDERED, ADJUDGED, and DECREED judgment is

entered in favor of Plaintiff Mechelle Nicholson and against Defendant RB2, LLC, in the amount

of $70,928.53 as to her claims. Attorneys’ fees and costs are awarded in favor of Plaintiff Michelle

Nicholson and against Defendant RB2, LLC, in the total amount of $19,328.07. The total

judgment recoverable is therefore $90,256.60.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Fed. R. Civ. P. 58.

       DONE and ORDERED this the 10th day of March 2021.

                                              s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
